DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/15/2021.  Claims 9, 13, 17, 24, 26 are amended and claims 9, 13, 15-17, 21, 24-26 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) and US Pat. No. 10,553,961 to Cote (hereinafter Cote).
Regarding claim 9, Major discloses an extension cord having support lighting incorporated therein allowing a user to illuminate a desired area where the cord is to be used, the extension cord comprising: an electrical cord having conductor wires configured to carry electrical current (wires of cord 29 connected to prongs 17-19, Fig. 1-5); a first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”, Fig. 1-5) permanently affixed to a first end (prong end, Figs. 1-5) of the electrical cord, the first housing supporting a set of electrical prongs (conductors connected to prongs 17, 18 and 19) extending from a first substantially flat, outward end surface (front surface 47, Fig. 5) of the first housing and configured to be coupled to an electrical receptacle, wherein the electrical prongs are electrically coupled to the conductor wires within the electrical cord and comprise a positive prong, a negative prong and a ground prong (conductors connected to prongs 17, 18 and 19, Fig. 5), with the positive prong and the negative prong arranged parallel to one another (Figs. 1-5), and the ground prong being situated equidistant from and below the positive prong and negative prong (Fig. 1-5), the first housing further supporting a light system (LED 13 system, Fig. 5) positioned above the electrical prongs comprising a light source (LED 13, Fig. 5), a battery power (battery 23, Fig. 5) source and a switch (switch 21 and related system, Fig. 5) positioned on an upper side of the first housing for selectively powering the light source, wherein the light source is aligned to produce a beam of light directed outwardly through an a first opening (notch 43 and 3D volume accommodating LED 13 and related lighting system, Fig. 5) in an the first outward end surface of the first housing in a first direction substantially parallel with and in line with a direction of the extending prongs (Figs. 1-5), and illuminating a desired area of use, the opening in the first outward end surface of the first housing above the positive prong and the negative prong (Fig. 1-5), the first opening substantially surrounded by the material forming the first housing (Fig. 1-2); the ground prong (ground conductor 18, Fig. 5) is on one side of the an imaginary line between the positive prong and the negative prong (Figs. 1-5) and the first opening in the first outward end surface of the first housing the is on the opposite side of the imaginary line between the positive prong or the negative prong (Figs. 1-5), and the first housing closely surrounding the first prong, the second prong, the ground prong and the opening in the outward end of the first housing (Fig. 1-5).
Major discloses the claimed invention as cited above though does not explicitly disclose: a second housing and a second lighting system.
Abbisso discloses a second housing (receptacle housing 32 of cord 12, Figs. 2-3) permanently affixed to a second end (receptacle end, Figs. 2-3) of an electrical cord (cord 12, Fig. 1-3), the second housing supporting a receptacle structure configure to receive electrical prongs (female power outlet 34, Figs. 2-3) comprising a positive receptacle, a negative receptacle and a ground receptacle (extension cord 12 may have three wires therein, one being for power 22, one being a common 24, and one being a ground 26, Figs. 2-3), with the positive receptacle and the negative receptacle arranged parallel to one another and having receptacle openings in a second substantially flat, outward end surface (visible face of Figs. 2-3) of the second housing, and the ground receptacle situated equidistant from and below the positive receptacle and negative receptacle (Figs. 2-3), the receptacle structure electrically coupled to the connector wires such that an electrical connection exists between the receptacle structure and the electrical prongs (“one female power outlet 34 is connected to the source of power through the wires”), the second housing further supporting a second lighting system substantially within the second housing (“a front end with the female power outlet 34 as well as the LEDs 30 embedded in clear durable plastic with a particular arrangement”, Figs. 2-3) positioned above the receptacle structure having a light source (LEDs 30, Figs. 2-3), and a power connection (inherent to the operability of LEDs 30, Figs. 2-3), the power connection supplying power from the electrical cord so power from the cord can be selectively supplied to the light source of the second lighting system (col. 3, ll. 8-59), the light source of the second lighting system is aligned to produce beam of light directed outwardly through an a second opening in an a second outward end surface of the second housing in a direction substantially in line with a direction of the receptacle structure (an opening is necessary from the embedding of LEDs in plastic: “the LEDs 30 embedded in clear durable plastic with a particular arrangement”, Figs. 2-3), the second opening in the second outward end surface of the second housing substantially surrounded by the material forming the second housing (“a front end with the female power outlet 34 as well as the LEDs 30 embedded in clear durable plastic with a particular arrangement”, Figs. 2-3), the second opening and above the positive prong and the negative prong (Figs. 2-3) and the ground receptacle is on one side of the an imaginary line between the positive receptacle and the negative receptacle the second opening in the second outward end surface of the second housing being on the other side of the imaginary line between the positive receptacle or the negative receptacle (Figs. 2-3), and the second housing closely surrounding the first receptacle (Figs. 2-3), the second receptacle, the ground receptacle and the second opening in the second outward end surface of the second housing (Fig. 2-3).
It is unclear if the disclosure in Abbisso’s col. 3, ll. 8-24 teaching “The LEDs are connected to a switch with multiple positions for controlling the amount of light or just an on-off switch”, would be understood as applicable to each and every disclosed embodiment.  While Fig. 4 depicts the switch, the embodiment in Figs. 1-3 does not show a switch.  The switch would nonetheless be an old and well-understood modification of the Fig. 2-3 embodiments and would have been obvious to incorporate for the purposes of controlling the power to LEDs 30  (“partial wiring from the LEDs 30 to a sliding switch that may have three positions, off, low and high, or even be a dimmer switch, not shown, to adjust the light to a particular level”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.
In light of Applicant’s arguments presented on pages 10-11 of the Remarks, there continues to be disagreement about that which the combination of Major and Abbisso suggests.  As argued previously, Examiner maintains that the form factors and lighting placement within an extension cord end have been taught by Major and Abbisso evidences the obviousness of providing a lighting functionality to a female end. It could be argued that the functionality of Major’s light in the male end of the cord would not have been extended to the female end of the cord from the disclosure alone.  Abbisso is relied upon to evidence the obviousness of providing lighting on both ends of an extension cord.  Applicant argues, in part, that the combination of Major disclosed form factor and the functionality of Abbisso  do not suggest the claimed invention ,particularly the limitations on the second housing that are duplicative of the first housing.  Examiner argues that a person having ordinary skill in the art would understand, in light of the two references of prior art that a second housing adopting a duplicative form factor would have been known and the claimed first and second lighting systems would have been an obvious variant of the prior art devices.
As there is no agreement on that which the combination teaches, Cote discloses an electrical cord having duplicative plug ends (HDMI cable; abstract & col. 5, ln. 53-col. 6, ln. 24, Fig. 3). Further, the lighting system emits light inline with the electrical structures from an opening flat, outward ends of the housings, wherein the housing substantially surrounds the lighting system (Figs. 3-6).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two illuminated ends of a cord opposite a plug-in end as taught by Cote with the system as disclosed by Major and Abbisso.  The motivation would have been “to provide a cable end connector with an internal illuminator to assist in the proper insertion of cable connectors into cabinet receptacles”. (col. 1, ln. 30-col. 2, ln. 31). 

Regarding claim 16, Abbisso discloses the second lighting system is powered by electrical current carried by the cord and the second housing further comprises an internal lighting system configured to internally illuminate the second housing when the first housing is connected to an electrical power source (“connected wires are not shown, but are considered conventional and have electrical means for connecting within the light source 26 the plurality of LED light devices 30 to a source of power therein and to a switch 40. At least one female power outlet 34 is connected to the source of power through the wires”, Fig. 2-4).
Regarding claim 17,  Major discloses the claimed invention as cited above though does not explicitly disclose: a lens.
Cote discloses the first housing includes a first lens (lens 72, Fig. 5) which is positioned in front of the first light source (LED 70, Fig. 5) in the first substantially flat, outward end surface (Fig. 5-6) of the first housing to provide a controlled beam of light to be emitted from the first housing when the light source is illuminated (Fig. 5-6), and wherein the second housing (Fig. 3) includes a second lens (Fig. 5) which is positioned in front of the second light source (Fig. 5) in the second substantially flat, outward end surface of the second housing to provide a controlled beam of light when second light source is illuminated (Figs. 3, 5, 6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide lenses as taught by Cote with the system as disclosed by Major and Abbisso.  The motivation would have been “to provide a cable end connector with an internal illuminator to assist in the proper insertion of cable connectors into cabinet receptacles”. (col. 1, ln. 30-col. 2, ln. 31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) and Cote as applied to claim 9, further in view of US PG Pub. 2005/0124209 to Currie et al. (hereinafter Currie).
Regarding claim 13, Major discloses a battery-operated light source in a pronged end of an extension cord and Abbisso discloses a powered light source in a receptacle end of an extension cord. Major and Abbisso disclose the claimed invention as cited above though do not explicitly disclose using battery source to power a light source in the receptacle.
Currie discloses the housing supports a battery system so the lighting system can be operated using power from the battery or power from the cord (para [(0034,0071)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide alternative power sources as taught by Currie with the system as disclosed by Major. The motivation would have been to provide power to the illumination system when a primary power source is not available (para [0071)).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Major in view of Abbisso and Cote as applied to claim 9, and further in view of US Pat. No. 7,004,595 to Stoddard (hereinafter Stoddard).
Regarding claim 15, Major discloses the claimed invention as cited above though does not explicitly disclose a rechargeable battery.
Stoddard discloses a recharging circuit for battery 103 (FIG. 12).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rechargeable battery as taught by Stoddard with the system as disclosed by Major.  The motivation to provide the rechargeable battery would have been to reduce the need for users to replace batteries upon depletion.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) and Cote as applied to claim 9, and further in view of US 2006/0039136 to Probasco (hereinafter Probasco).
Regarding claim 21, Major discloses the claimed invention as cited above though does not explicitly disclose: an upper portion of the first housing has a ridge structure extending upwardly from a shoulder region on both sides of the ridge structure, with an upper portion of the ridge structure which narrows at a top portion thereof, with the light system contained within the ridge structure and the switch is positioned on an  upper portion of the ridge structure, and wherein an upper portion of the second housing has a ridge structure extending upwardly from a shoulder region of both sides of the ridge structure, with an upper portion of the ridge structure which narrows at a top portion thereof, with the second lighting system contained within the ridge structure and the switch controlling the second lighting system is positioned on the top of the ridge structure.  
Probasco discloses an upper portion of the first housing (upper housing 141, Fig. 19) has a ridge structure (Fig. 19) extending upwardly from a shoulder region on both sides of the ridge structure (Fig. 19), with an upper portion of the ridge structure which narrows at a top portion thereof (Fig. 19), with the light system (light 147, Fig. 19) contained within the ridge structure and the switch (switch 145, Fig. 19) is positioned on an upper portion of the ridge structure.
Major, Abbisso, and Probasco disclose the claimed invention as cited above though does not explicitly disclose an upper portion of the second housing has a ridge structure extending upwardly from a shoulder region of both sides of the ridge structure, with an upper portion of the ridge structure which narrows at a top portion thereof, with the second lighting system contained within the ridge structure and the switch controlling the second lighting system is positioned on the top of the ridge structure.
This structural configuration of the second housing is a duplication of the structural configuration of the first housing and amounts to mere duplication of parts. Further, the duplication of the form factor known in prior art as evidenced by Probasco would not have contributed an unexpected result to the invention and would have been an obvious modification of the known prior art systems. While Abbisso is the only reference relied upon with a second housing limited as containing the electrical receptacles as claimed, the obviousness of the claimed invention is a matter of that which the totality of the cited prior art demonstrates. Without context, the Abbisso form factor depicted in Fig. 2 and 3 is acknowledged to differentiate over Applicant’s second housing with the claimed ridge.  In light of the combination of Major, Abbisso, and Probasco, a person having ordinary skill in the art would have understood the benefits to modifying the form factor in Abbisso to provide the drop light functionality recognized in Abbisso and the reduced size and material costs of the housings in Major and Probasco.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso), Cote and US 2006/0039136 to Probasco (hereinafter Probasco) and US Pat. No. 5,320,560 to Fladung (hereinafter Fladung).
Regarding claim 24, Major discloses an extension cord with lighting capabilities to provide directed light sources from each end of the extension cord, comprising: an electrical cord having a plurality of electrical connectors which terminate (wires of cord 29 connected to prongs 17-19, Fig. 1-5) at a substantially flat first end and a second end (plug and electrical appliance ends, Figs. 1-5), wherein the plurality of electrical connectors are surrounded by insulating material (necessarily true to avoid safety hazards and electrical shorts, Fig. 1-5); a first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”, Fig. 1-5) coupled to the substantially flat first end of the electrical cord, the first housing supporting a set of electrical prongs comprising a positive electrical prong, a negative electrical prong and a ground prong (conductors connected to prongs 17, 18 and 19), wherein each of the electrical prongs extend from an a substantially flat first end surface (front surface 47, Fig. 5) of the first housing and are coupled to one of the electrical connectors within the electrical cord (necessary for operability), the first housing further having a pair of side surfaces positioned adjacent the positive electrical prong and the negative electrical prong (Fig. 1-5), with the pair of side surfaces being substantially orthogonal to the substantially flat first end surface (Fig. 1-5), the first housing further having an upper surface extending adjacent to and between the two side surfaces (Fig. 1-5); a first lighting system (LED 13 system, Fig. 5) contained within the first housing comprising a battery power source (battery 23, Fig. 5), a light source (LED 13, Fig. 5) and a switch (switch 21 and related system, Fig. 5), wherein the light source is mounted within an a first opening only in the substantially flat first end surface of the first housing at a position above the positive electrical prong and the negative electrical prong and opposite the ground prong such that it is contained within the housing structure (Fig. 5), and such that light from the light source is directed away from the substantially flat first end surface in a direction substantially parallel with direction in which the set of electrical prongs extend (Fig. 5), the lighting system selectively operable by a user operating the switch of the first lighting system which is positioned on an outer surface of the first housing (“push button 21, on an exterior surface of the body 16, activates the light 13 when pressed”).
Major discloses the claimed invention as cited above though does not explicitly disclose: a second housing and a second lighting system.
Abbisso discloses a second housing (receptacle housing 32 of cord 12, Figs. 2-3) coupled to the second end of the electrical cord (receptacle end of cord 12, Figs. 2-3), the second housing supporting a set of electrical receptacles comprising a positive electrical receptacle, a negative electrical receptacle and a ground receptacle (female power outlet 34, Figs. 2-3), each of the electrical receptacles positioned within an a second substantially flat end surface of the second housing (Figs. 2-3) and coupled to one of the electrical connectors within the electrical cord (extension cord 12 may have three wires therein, one being for power 22, one being a common 24, and one being a ground 26, Figs. 2-3), the second housing further having side surfaces positioned adjacent the positive electrical receptacle and the negative electrical receptacle (side surfaces which are into and out of the page of Fig. 2-3); and a second lighting system (LEDs 30, Figs. 2-3) contained within the second housing comprising a second power source (inherent to the operability of LEDs 30, Figs. 2-3), a second light source (LEDs 30, Figs. 2-3) wherein the second light source is mounted within an a second opening (an opening is necessary from the embedding of LEDs in plastic: “the LEDs 30 embedded in clear durable plastic with a particular arrangement”, Figs. 2-3) in the second end surface of the second housing at a position above the positive electrical receptacle and the negative electrical receptacle, and opposite the ground receptacle such that it is contained within the ridge structure and such that light from the second light source is directed away from the second end surface of the second housing in a direction substantially perpendicular to the second end surface of the second housing (Figs. 2-3); the first housing and the second housing are integrally connected to the electrical cord so that all components of the housing and insulating material are coupled to one another (extension cords have integral formations with first and second end housings; abstract & Figs. 1-3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.
In light of Applicant’s arguments presented on pages 10-11 of the Remarks, there continues to be disagreement about that which the combination of Major and Abbisso suggests.  As argued previously, Examiner maintains that the form factors and lighting placement within an extension cord end have been taught by Major and Abbisso evidences the obviousness of providing a lighting functionality to a female end. It could be argued that the functionality of Major’s light in the male end of the cord would not have been extended to the female end of the cord from the disclosure alone.  Abbisso is relied upon to evidence the obviousness of providing lighting on both ends of an extension cord.  Applicant argues, in part, that the combination of Major disclosed form factor and the functionality of Abbisso  do not suggest the claimed invention ,particularly the limitations on the second housing that are duplicative of the first housing.  Examiner argues that a person having ordinary skill in the art would understand, in light of the two references of prior art that a second housing adopting a duplicative form factor would have been known and the claimed first and second lighting systems would have been an obvious variant of the prior art devices.
As there is no agreement on that which the combination teaches, Cote discloses an electrical cord having duplicative plug ends (HDMI cable; abstract & col. 5, ln. 53-col. 6, ln. 24, Fig. 3). Further, the lighting system emits light inline with the electrical structures from an opening flat, outward ends of the housings, wherein the housing substantially surrounds the lighting system (Figs. 3-6).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two illuminated ends of a cord opposite a plug-in end as taught by Cote with the system as disclosed by Major and Abbisso.  The motivation would have been “to provide a cable end connector with an internal illuminator to assist in the proper insertion of cable connectors into cabinet receptacles”. (col. 1, ln. 30-col. 2, ln. 31). 
Major discloses the claimed invention as cited above though does not explicitly disclose: an upper portion of the first housing has a ridge structure.
Probasco discloses the upper surface having a pair of shoulder sections adjacent the side surfaces (Fig. 19), and a ridge structure extending therebetween which extends above the pair of shoulder sections (Fig. 19)
In light of the combination of Major, Abbisso, and Probasco, a person having ordinary skill in the art would have understood the benefits to modifying the form factor in Abbisso to provide the drop light functionality recognized in Abbisso and the reduced size and material costs of the housings in Major and Probasco.
Major discloses the claimed invention as cited above though does not explicitly disclose: the second housing further having a pair of side surfaces positioned adjacent the positive electrical receptacle and the negative electrical receptacle, with the pair of side surfaces being substantially parallel with one another, the second housing further having an upper surface extending adjacent to and between the two side surfaces, the upper surface having a pair of shoulder sections adjacent the side surfaces and a ridge structure extending therebetween which extends above the pair of shoulder sections in a direction away from the set of electrical receptacles.
Fladung discloses the second housing (female receptacle housing 15, Fig. 1) further having a pair of side surfaces positioned adjacent the positive electrical receptacle and the negative electrical receptacle, with the pair of side surfaces being substantially parallel with one another (Fig. 1), the second housing further having an upper surface extending adjacent to and between the two side surfaces, the upper surface having a pair of shoulder sections adjacent the side surfaces (Fig. 1) and a ridge structure extending therebetween which extends above the pair of shoulder sections in a direction away from the set of electrical receptacles (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a ridged housing as taught by Fladung with the system as disclosed by Major and Abbisso.  The motivation would have been to utilize conventional molding techniques know to have an ubiquitous technological ecosystem of processes and devices, reducing costs and manufacturing complexity (col. 2, ll. 34-48).
Regarding claim 25, Major discloses the claimed invention as cited above though does not explicitly disclose: the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via the connectors when the first prongs are connected to electrical power.
Abbisso discloses the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via the connectors when the first prongs are connected to electrical power (“connected wires are not shown, but are considered conventional and have electrical means for connecting within the light source 26 the plurality of LED light devices 30 to a source of power therein and to a switch 40. At least one female power outlet 34 is connected to the source of power through the wires”, Fig. 2-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 5,320,560 to Fladung (hereinafter Fladung) and Cote.
Regarding claim 26, Major discloses an extension cord with lighting capabilities comprising: an electrical cord (cord 29 connected to prongs 17-19, Fig. 1-5) including a set of conductors for transmitting electrical current (wires of cord 29 connected to prongs 17-19, Fig. 1-5); a first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”, Fig. 1-5) permanently coupled to one end of the electrical cord, the first housing further including: a first substantially flat end surface (front surface 47, Fig. 5); a positive electrical prong, a negative electrical prong and a ground prong (conductors 17-19, Figs. 1-5), which extend from the first substantially flat end surface of the first housing and are electrically coupled to one of the electrical conductors within the electrical cord (necessarily true for operability); and a first lighting system (LED 13 system, Fig. 5) contained within the first housing comprising a battery power source (battery 23, Fig. 5), a light source (LED 13 system, Fig. 5) and a switch (switch 21 and related system, Fig. 5), wherein the light source is mounted within a first opening (notch 43 and 3D volume accommodating LED 13 and related lighting system, Fig. 5) in the first substantially flat end surface of the first housing positioned on one side of the positive electrical prong and the negative electrical prong, the ground prong positioned on the other side of the positive electrical prong and the negative electrical prong (Figs. 1-5), the switch of the first lighting system operable from an outer surface of the first housing (switch 21, Figs. 1-5). 
Major discloses the claimed invention as cited above though does not explicitly disclose a second housing.
Fladung discloses a second housing (male and female housings 13 and 15, Fig. 1) permanently coupled to the other end of the electrical cord further including: a second substantially flat end surface (flat front surface 51, Fig. 1); a positive electrical receptacle, a negative electrical receptacle and a ground receptacle electrically (receptacles 31, 33, 35, Fig. 1 & 3) coupled to one of the electrical conductors within the electrical cord (Fig. 1), the second substantially flat end surface having openings therein for each of the positive receptacle, the negative receptacle and the ground receptacle (Figs. 1 & 3); and a second lighting system (light 39 and related system, Fig. 1) contained within the second housing comprising a second power source (wired to conductors 21, 25, etc. in cord, Fig. 1), a second light source (light 39, Fig. 1), wherein the second light source is mounted within a second opening in the second end surface of the second housing (Fig. 1).
Fladung does not teach a second switch, the switch of the second lighting system positioned on an outer surface of the second housing. Major discloses a switch for controlling an embedded light and positioned on an outer surface of a plug housing.  A person having ordinary skill in the art would understand the utility of individual switches as providing selective output of electricity into the respective light sources.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Fladung with the system as disclosed by Major.  The motivation to provide the illuminated receptacle end would have been to provide a visual power indicator (abstract).
In light of Applicant’s arguments presented on pages 10-11 of the Remarks, there continues to be disagreement about that which the combination of Major and Abbisso suggests.  As argued previously, Examiner maintains that the form factors and lighting placement within an extension cord end have been taught by Major and Abbisso evidences the obviousness of providing a lighting functionality to a female end. It could be argued that the functionality of Major’s light in the male end of the cord would not have been extended to the female end of the cord from the disclosure alone.  Abbisso is relied upon to evidence the obviousness of providing lighting on both ends of an extension cord.  Applicant argues, in part, that the combination of Major disclosed form factor and the functionality of Abbisso  do not suggest the claimed invention ,particularly the limitations on the second housing that are duplicative of the first housing.  Examiner argues that a person having ordinary skill in the art would understand, in light of the two references of prior art that a second housing adopting a duplicative form factor would have been known and the claimed first and second lighting systems would have been an obvious variant of the prior art devices.
As there is no agreement on that which the combination teaches, Cote discloses an electrical cord having duplicative plug ends (HDMI cable; abstract & col. 5, ln. 53-col. 6, ln. 24, Fig. 3). Further, the lighting system emits light in line with the electrical structures from an opening flat, outward ends of the housings, wherein the housing substantially surrounds the lighting system (Figs. 3-6).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two illuminated ends of a cord opposite a plug-in end as taught by Cote with the system as disclosed by Major and Abbisso.  The motivation would have been “to provide a cable end connector with an internal illuminator to assist in the proper insertion of cable connectors into cabinet receptacles”. (col. 1, ln. 30-col. 2, ln. 31). 

Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  As there is continued disagreement regarding the merits of the previously presented grounds of rejection, the rejections included herein have provided additional evidence to the suggested modifications of prior art.  The suggested modifications were previously argued as sufficient for a showing of obviousness and are argued again below. 
On page 10 of the Response, Applicant argues that “[t]he combination suggested by the Examiner would be to add a large light bulb end Abbisso to the extension cord of Major”.  While Examiner acknowledges that Applicant’s description of using Abbisso’s form factor on Major’s cord would be among the possible embodiments suggested by the prior art, a person having ordinary skill in the art would understand alternative embodiments are obvious variants of the prior art teachings.  In the field of electrical cables, a person having ordinary skill in the art would find duplicating the plug form factor shown in Major with the extension cord having the Abbisso illumination function would have also been an obvious variant.  Nonetheless, the reference Cote demonstrates the obviousness of providing the claimed illumination assemblies within both ends of a cord in the rejection above.  Applicant further argues that use of Abbisso’s form factor would have disadvantages as a “flashlight”, though these arguments are not persuasive.  Firstly, the rejection does not rely upon using Abbisso’s form factor to obviate the claimed invention.  Secondly, the droplight of Abbisso is a flashlight and there is no evidence to support the argument that the illumination feature is “too large” for use in small spaces, or that flashlights must be capable of use in small spaces, or that light would be cast in every direction and/or blind the user as Applicant’s suggests.
On pages 10-11 of the Response, Applicant argues “[t]here is no opening completely within the first substantially flat surface of the first housing”.  Examiner respectfully disagrees.  The housing surrounds the lighting system opening on four of six sides of the opening and thus substantially surrounds the opening. 
On page 12 of the Response, Applicant argues Abbisso fails to teach a light source embedded in an opening on a second flat end of the second housing.  Abbisso disclose embedding light sources 30 in a housing (col. 3, ln. 48-col. 4, ln. 10).  The teaching necessitates an opening in the housing that accommodates the light sources and an optical opening that allows passage of the light to be emitted outside of the housing itself.  Further, Major evidences the positioning of a light source within a channel in the plug housing, albeit on one end of a cord having electrical prongs.  Examiner acknowledges that Major does not disclose a second housing with the same form factor having electrical receptacles, as would be expected in an extension cord.  Abbisso is relied upon to evidence that an illumination feature on a receptacle end of a cord would have been an obvious variant of the cord disclosed by Major and the form factor of Major would have been an obvious variant of the extension cord ends in Abbisso. 
On pages 12-13 of the Response, Applicant argues that the form factor of Abbisso would be difficult to fit into a tight space.  This feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In general, Applicant’s argument appears to amount to an argument against a particular bodily incorporation of Abbisso’s receptacle housing and light assembly with the Major cord.  This bodily incorporation of the prior art teachings is not the basis of the rejection above.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner maintains that the combination of Major and Abbisso (and now Cote), evidences an extension cord with pronged and receptacle ends providing lighting assemblies as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872